 1 STEPHANIE M. HINDS (CABN 154284)

 2
   Acting United States Attorney
                                                                        FILED
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                          May 13 2021
 4 AMANI S. FLOYD (CABN 301506)
   Assistant United States Attorney                         SUSANY. SOONG
 5                                                     CLERK, U.S. DISTRICT COURT
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495     NORTHERN DISTRICT OF CALIFORNIA
          Telephone: (415) 436-6940                          SAN FRANCISCO
 7        FAX: (415) 436-7234
          Amani.Floyd@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 3:21-MJ-70502-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE HEARING AND
                                                      )   TO EXCLUDE TIME FROM MAY 14, 2021 TO
15      v.                                            )   MAY 21, 2021 AND [PROPOSED] ORDER
                                                      )
16   RUBEN ANTONIO GAONA-CORNEJO,                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the defendant
20 Ruben Antonio Gaona-Cornejo that, with the Court’s approval, the hearing currently scheduled for

21 May 14, 2021 at 10:30 a.m. should be continued to May 21, 2021 at 10:30 a.m., or as soon thereafter as

22 the Court is available. An Indictment in the above-captioned matter was issued on May 13, 2021. While

23 the parties are scheduled to appear before the Court on May 14, 2021, counsel for Mr. Gaona-Cornejo has

24 been exposed to COVID-19 and is unavailable on that date. Therefore, the parties respectfully request

25 that the May 14, 2021 hearing be continued to May 21, 2021.

26           The government and counsel for the defendant further stipulate and request that time be excluded
27 under the Speedy Trial Act from May 14, 2021 through May 21, 2021. The parties have agreed that time

28 should be excluded under the Speedy Trial Act so that defense counsel can continue to prepare, including

     STIP. TO CONT. AND TO EXCLUDE TIME AND [PROPOSED] ORDER
                                                                                               v. 7/10/2018
 1 by reviewing the discovery already produced, taking into account the exercise of due diligence. For this

 2 reason, the parties stipulate and agree that excluding time until May 21, 2021 will allow for the effective

 3 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

 4 the ends of justice served by excluding the time from May 14, 2021 through May 21, 2021 from

 5 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 6 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 7          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9

10          IT IS SO STIPULATED.

11

12 DATED:          May 13, 2021                                   /s/                              ___
                                                         AMANI S. FLOYD
13                                                       Assistant United States Attorney

14
     DATED:        May 13, 2021                                   /s/                           ___
15                                                       ERICK L. GUZMAN
                                                         Counsel for Defendant Ruben Antonio Gaona-
16                                                       Cornejo

17
            IT IS SO ORDERED.
18
           May 13, 2021
19 DATED: ___________________                            __________________                     _________
                                                         HON. THOMAS S. HIXSON
20                                                       United States Magistrate Judge

21

22

23

24

25

26

27

28

     STIP. TO CONT. AND TO EXCLUDE TIME AND [PROPOSED] ORDER
                                                                                              v. 7/10/2018
